On the Merits.
This case was once already before this court, and was remanded to be tried denovo, because of the illegal admission of a declaration, as part of the res gestae, which was not considered to be such. 39 Ann. 219.
On the new trial, the accused was convicted of manslaughter, and sentenced to fifteen years at hard labor.
On the present appeal he complains that incompetent testimony was received, which ought to have been rejected.
It appears from the bill of exception taken to the reception of the evidence, that a witness on the stand was allowed, over defendant’s timely objections, to state what an officer who had the accused in charge on his way from Shreveport to New Orleans, had told him touching the place and circumstances of the arrest, in presence of the prisoner, who was then under arrest, handcuffed and shackled, and *909who remained silent, although no one had told him so to be, and, he could have spoken had he chosen to do so, no one preventing him from speaking.
The district judge says, in the bill, that the evidence was admitted because no one prevented the prisoner speaking, and that the jury was instructed that the prisouer remaining silent was not to be construed as an admission of guilt.
We feel constrained, in justice to the sacred rights of the accused, to say that the testimony was inadmissible, not only because it was hearsay, and because the facts sought to be established could have been elicited directly from the officer in charge of the prisoner, and who was not heard; but also because the mere silence of the accused, which he was authorized to keep, could not have been proved, so as to have prejudiced him, under the circumstances. The subsequent declaration of the trial judge, in his charge to the jury, that the testimony objected to and received, would not be considered by them as an admission of guilt, could not cure and legalize the anterior illegal reception of the evidence. This statement, at best, was an implied instruction that this testimony might be good evidence for some other purpose ; but this was not correct.
The district judge further states, that the admission of the evidence could in no manner or form affect the rights of the defense, and was certainly no additional burden upon it, and that it was immaterial where the arrest had been effected, as it had already been proved that the prisoner had run away from New Orleans, after committing the crime for which he was tried, and was actually on the train, in charge of the Shreveport officer, who was conveying him.
We feel again constrained to differ from our learned.brother.
It was as impossible for him, as it was for us, to say what effect was produced on the jury by this testimony, which he seems to admit after all, was immaterial.
The law excludes hearsay testimony.
The object which the District Attorney had in view was probably to show that the accused was a fugitive from justice, ana from that fact induce the jury to infer a presumption of .guilt against him.
The fact of the arrest at a place other than that at which the offense was committed, and the statement of the place and circumstances under which it was effected in presence of the accused, 'who remained silent, possibly could have been established, with the information to the jury that, under the circumstances, no presumption of guilt was inferrable, leaving them, however, otherwise to appreciate the evi*910dence; but this should have been done at the time of reception, and only by direct and proper testimony, and in no way by hearsay evidence.
The statements of the witness on the stand touching' what the officer in charge had told him relative to the place and circumstances of the arrest of the accused, in the latter’s presence while in actual custody, ought not to have been received over his seasonable objections, as they were either hearsay, or irrelevant, or both.
Even then, as the prisoner had the indisputable right to abstain from contradicting the witness, and to remain absolutely dumb, and as he could not be prejudiced by deducible impression from his silence, the admission of the testimony ought to have been coupled with the formal warning that guilt could not be inferred.
. Under the circumstances, the accused is entitled to a new trial. 2 Ann. 245; 31 Ann. 861; 34 Ann. 921; 35 Ann. 889; 16 Ann. 444; 26 Ann. 513; 28 Ann. 952; 30 Ann. 943; 32 Ann. 571; 33 Ann. 159 and 743; 38 Ann. 788, and 39 Ann. 219.
It is, therefore, ordered and decreed, that the verdict be set aside, and the judgment and sentence upon it reversed, and that this case be remanded for farther proceedings according to law.